61 F.3d 908
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Frederick THOMAS, Appellant,v.ST. LUKE'S HEALTH SYSTEMS, INC.;  St. Luke's Gordon RecoveryCenter, also known as The Gordon Center;  AnnJons; Craig Mansfield;  Steve Middleton,Appellees.
No. 94-4081.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 18, 1995.Filed:  July 17, 1995.

Before McMILLIAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Frederick Thomas, a black male, was employed as an addiction technician at St. Luke's Gordon Recovery Center from March 9, 1991, until he quit on July 2, 1992.  Thomas sued his former employer, alleging race discrimination, intentional infliction of emotional distress, defamation, and a breach of the covenant of good faith and fair dealing.  In a thorough and well-reasoned opinion, the district court granted summary judgment to the defendants.  After a review of the record, we find that the district court was correct in concluding that Thomas's allegations are without merit.  Accordingly, we affirm.  See 8th Cir.  R. 47B.